DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/24/2022.  This action is made non-final.
Claims 1-5, 8-10, 13-16 are pending in the case.  Claims 1, 15 and 16 are independent claims.   Claims 6-7 and 11-12 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

			Response to Arguments/Remarks
5.  Applicant’s arguments/remarks (pages 9-18, hereinafter Remarks) filed on 03/24/2022 with respect to secondary references of Enomoto (US 6,237,045) and Abu-Samaha (US 6,938,087) used in the rejection of independent claim 1 (similarly independent claims 15-16) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bates (US 2011/0173680), Tsypliaev (US 9,565,246) and Moore (US 2008/0195483).  Since applicant’s arguments against Enomoto and Abu-Samaha become moot under the new ground of rejection, the examiner is only addressing Applicant’s arguments related to the primary reference  of Bates below.
Applicant’s arguments/remarks filed on 03/24/2022 with regard to primary reference Bates have been considered but they are not persuasive.

Applicant argues (Argument 1, pages 10-12) that Bates fails to teach the recited claim 1 limitation wherein the set of external systems and databases is connected to the platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling a user to control the systems or explore data across the external systems and databases.
The examiner respectfully disagrees.  As cited and discussed in the rejection of claim 1, Bates teaches the limitation wherein the set of external systems and databases is connected to the platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling a user to control the systems or explore data across the external systems and databases (Fig. 2 & [0020], invoke action via network connections or channels shown in Fig. 2 & [0053]-[0054], where business intelligence applications/platform server 230 is connected to a set of external systems 240A & 240 B and databases 210-1, 210-n and 240C; [0078] & [0084], URL (network address) templates with action parameters in the form of placeholders are connectors used to form web-service end points, remote procedure call addresses or APIs specified in action definitions in [0057] & [0101] to invoke external processes and services are also connectors for dynamically generating functional end points including web-service end points, each of the connectors is used to invoke the target network service or application in Fig. 1 and Fig. 3B. This connector mapping is consistent with [0032] & [0040] of the instant application specification).
To support Argument 1, Applicant cited [0050] of Bates and argues (Remarks: page 11) that Bates merely states that particular data interface can be adapted to access particular data source or sources which are not the target systems or external system.
The examiner respectfully disagrees. Bates expressly teaches in [0054] & Figs. 1-2 that Server computer 230 is also connected to a central network 270 by a communications channel to access network service(s) 140. Applicant is advised that  any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Applicant argues (Argument 2, pages 12-15) that Bates fails to teach the limitation wherein the target system is configured to: determine, if operation parameters received from an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors.  In response, it is noted that the updated rejection of Claim 1 relies on the teachings of Tsypliaev et al. for this limitation, as further discussed below.

Applicant argues (Argument 3, pages 15-17) that Bates fails to teach the limitation receiving a type of a new data generated by the target system and requesting Execution Handler to: determine, a destination data container, according to the type of the new data generated upon execution of the target operation by the target system; and define the destination data container for the new data; or identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container; or send a request to a data store to create a new empty data container for the new data.  In response, it is noted that the updated rejection of Claim 1 relies on the teachings of Moore for this limitation, as further discussed below.

On Applicant’s Argument 4 (for claim 5, Remarks: page 17-18), Applicant merely states that claim 5 takes dependency of independent claim 1 without providing additional arguments.  Thus, Argument 4 is not persuasive since all arguments against Bates for parent claim 1 are not persuasive (see discussions above).

Claim Rejections - 35 USC § 112
6.	Rejections of 1-5, 8-10, 13-16 under 35 U.S.C. 112(b) are withdrawn, in light of the RCE amendment.  However, similar improper antecedent issues remain in the independent claims 1, 15-16 of the amendment.  Please see Claim Objections section for details.
		

Claim Objections
7.	Claims 1, 15-16 are objected to because of the following informalities: 
	Regarding claim 1, claim 1 recites:
	 A platform for controlling one or more systems and exploring data across the one or more system, wherein the platform comprises: 
a memory; and 
a processor coupled to the memory, wherein the processor is configured to execute program instructions, associated with one or more modules, stored in the memory for: 
establishing connection with a set of external systems and databases, wherein the set of external systems and databases is connected to the platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling a user to control the systems or explore data across the external systems and databases;
 	rendering a new exploration or render an existing exploration over a Graphical User Interface (GUI) based on user inputs; 
identifying a sub-set of systems from the set of external systems and databases based on a context information; 
displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information; 
identifying a target system associated with a target operation/operation-group selected by the [[a]] user and, wherein the target system is configured to: 
determine, if [[the]] operation parameters received from [[the]] an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors; 
create, through [[an]] the execution engine, a form node by using [[the]] form's meta data, wherein the form node is exploration compatible; 
send[[ing]], to [[the]] an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the new exploration or the existing or a saved exploration; 
transmitting [[the]] a target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation, a write operation to control the target system, the user inputs and perform one of read and write operation to control the target system based on the user inputs; and 
receiving a type of a new data generated by the target system and requesting Execution Handler to: 
determine [[the]] a destination data container, [[when]] according to the type of the new data generated upon execution of the target operation by the target system; and 
define [[a]] the destination data container for the new data; or 
identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container;[[.]] or 
send a request to a data store to create a new empty data container for the new data.

There is an improper antecedent basis for “the systems”, “the new exploration or the existing or a saved exploration”, “the target operation”, respectively (see highlighted terms in BOLD above for reference). Since there are multiple recitations of “one or more systems” and a recitation of “the one or more system”, it is not clear to the examiner to which recitation of the “one or more systems” recitations “the systems” is referring.  There is no recitation of “new exploration or an existing…exploration” before “the new exploration or the existing or a save exploration”. There are multiple recitations of “a target operation” such that the examiner is unable to determine to which recitation of the “a target operation” recitations “the target operation” is referring.
	To overcome the objection, Applicant should consider changing the recitation of claim 1 to:
	 A platform for controlling one or more systems and exploring data across the one or more [[system]] systems, wherein the platform comprises: 
a memory; and 
a processor coupled to the memory, wherein the processor is configured to execute program instructions, associated with one or more modules, stored in the memory for: 
establishing connection with a set of external systems and databases, wherein the set of external systems and databases is connected to the platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect the one or more systems to the platform for enabling a user to control the one or more systems or explore data across the external systems and databases;
 	rendering a new exploration or render an existing exploration over a Graphical User Interface (GUI) based on user inputs; 
identifying a sub-set of systems from the set of external systems and databases based on a context information; 
displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information; 
identifying a target system associated with a target operation/operation-group selected by the [[a]] user and, wherein the target system is configured to: 
determine, if [[the]] operation parameters received from [[the]] an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors; 
create, through [[an]] the execution engine, a form node by using [[the]] form's meta data, wherein the form node is exploration compatible; 
send[[ing]], to [[the]] an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the [[new]] added exploration node or [[the]] an existing or a saved exploration; 
transmitting the [[a]] target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation, a write operation to control the target system, the user inputs and perform one of read and write operation to control the target system based on the user inputs; and 
receiving a type of a new data generated by the target system and requesting Execution Handler to: 
determine [[the]] a destination data container, [[when]] according to the type of the new data generated upon execution of the target operation by the target system; and 
define [[a]] the destination data container for the new data; or 
identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container;[[.]] or 
send a request to a data store to create a new empty data container for the new data.

Regarding claim 15, claim 15 recites:
A method for controlling one or more systems and exploring data across the one or more systems, comprising: 
establishing, by a processor, connection with a set of external systems and databases, wherein the set of external systems and databases is connected to a platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling the user to control the systems or explore data across the external systems and databases; 
rendering, by the processor, a new exploration or render an existing exploration over a graphical user interface based on user inputs; 
identifying, by the processor, a sub-set of systems from the set of external systems and databases based on a context information; 
displaying, by the processor, a set of operations/operation-groups associated with the sub-set of systems based on the context information; 
identifying, by the processor, a target system associated with a target operation/operation-group selected by a user, wherein the target system is configured to: 
determine, if [[the]] operation parameters received from [[the]] an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors; 
create, through [[an]] the execution engine, a form node by using [[the]] form's meta data, wherein the form node is exploration compatible; 
sending, by the processor, to [[the]] an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the new exploration or the existing or a saved exploration;
 transmitting, by [[the]] a processor, the target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation, a write operation to control the target systems, the user inputs and perform one of read and write operation to control the target systems based on the user inputs; and 
receiving, by the processor, a type of a new data generated by the target system and requesting Execution Handler to: 
determine [[the]] a destination data container, [[when]] according to the type of the new data is generated upon execution of the target operation by the target system; and 
define [[a]] the destination data container for the new data; or 
identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container[[.]]; or
 send a request to a data store to create a new empty data container for the new data.

There is an improper antecedent basis for “the systems”, “the new exploration or the existing or a saved exploration”, “the processor”, respectively(see highlighted terms in BOLD above for reference). Since there are multiple recitations of “one or more systems”, it is not clear to the examiner to which recitation of the “one or more systems” recitations “the systems” is referring.  There is no recitation of “a user” before reciting “the user”. There is no recitation of “new exploration or an existing…exploration” before “the new exploration or the existing or a save exploration”.  There are multiple recitations of “a processor” such that the examiner is unable to determine to which “a processor” “the processor” is referring.
	In addition, “sending” should be changed to “send” in order to be consistent with “determine” and “create” limitations for the recited target system.

Regarding claim 16, claim 16 recites:
A non-transitory computer readable medium embodying a program executable in a computing device for controlling one or more systems and exploring data across the one or more systems, the computer program product comprises: 
a program code for establishing connection with a set of external systems and databases, wherein the set of external systems and databases is connected to a platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling the user to control the systems or explore data across the external systems and databases; 
a program code for rendering a new exploration or render an existing exploration over a graphical user interface based on user inputs; 
a program code for identifying a sub-set of systems from the set of external systems and databases based on a context information; 
a program code for displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information; 
a program code for identifying a target system associated with a target operation/operation-group selected by a user, wherein the target system is configured to: 
determine, if [[the]] operation parameters received from [[the]] an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors; 
create, through [[an]] the execution engine, a form node by using [[the]] form's meta data, wherein the form node is exploration compatible; 
a program code for sending, to [[the]] an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the new exploration or the existing or a saved exploration; 
a program code for transmitting [[the]] a target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation, a write operation to control the target systems, the user inputs and perform one of read and write operation to control the target systems based on the user inputs; and 
a program code for receiving a type of a new data generated by the target system and requesting Execution Handler to: 
determine [[the]] a destination data container, [[when]] according to the type of the new data is generated upon execution of the target operation by the target system; and 
define [[a]] the destination data container for the new data; or identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container[[.]]; or 
send a request to a data store to create a new empty data container for the new data.

There is an improper antecedent basis for “the systems”, “the new exploration or the existing or a saved exploration”, “the processor”, respectively (see highlighted terms in BOLD above for reference). Since there are multiple recitations of “one or more systems”, it is not clear to the examiner to which recitation of the “one or more systems” recitations “the systems” is referring.  There is no recitation of “a user” before reciting “the user”. There is no recitation of “new exploration or an existing…exploration” before “the new exploration or the existing or a save exploration”.  There are multiple recitations of “a target operation” such that the examiner is unable to determine to which recitation of the “a target operation” recitations “the target operation” is referring.
	In addition, “a program code for sending” should be changed to “send” in order to be consistent with “determine” and “create” limitations for the recited target system.

Appropriate correction is required.

					Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-5, 8, 13-16  are rejected under 35 U.S.C. 103  as being unpatentable over Bates et al. (US 2011/0173680; PTO-892 of 07/08/2021, hereinafter Bates), and further in view of Tsypliaev et al. (US 9,565,246; hereinafter Tsypliaev) and Moore (US 2008/0195483).
Regarding claim 1, Bates teaches A platform for controlling one or more systems and exploring data across the one or more system(Fig. 2 & [0053]-[0054], server computer 230 to implement business intelligence applications/platform in [0004],  to control network services 140 or applications 150 implemented by third-party servers/systems 240A & 240B in Fig. 2 & [0051] via definable actions and to explore data in external/third-party database system 240 C and databases 210-1 and 210-n), wherein the platform comprises: 
a memory(Fig. 10 & [0120], server computer 230 in Fig. 2 and platform components in Figs. 3A-3B can be implemented using computer system 1000 of Fig. 10, memory 1070); and 
a processor coupled to the memory, wherein the processor is configured to execute program instructions, associated with one or more modules, stored in the memory (Fig. 10 & [0120], processor 1020 & program code 1075 for Fig. 1 & Figs. 3A-3B in memory 1070) for: 
establishing connection with a set of external systems and databases, wherein the set of external systems and databases is connected to the platform through a plurality of connectors, wherein each connector of the plurality of connectors is configured to connect one or more systems to the platform for enabling a user to control the systems or explore data across the external systems and databases(Fig. 2 & [0020], invoke action via network connections or channels shown in Fig. 2 & [0053]-[0054], where business intelligence applications/platform server 230 is connected to a set of external systems 240A & 240 B and databases 210-1, 210-n and 240C; [0078] & [0084], URL (network address) templates with action parameters in the form of placeholders are connectors used to form web-service end points, remote procedure call addresses or APIs specified in action definitions in [0057] & [0101] to invoke external processes and services are also connectors for dynamically generating functional end points including web-service end points, each of the connectors is used to invoke the target network service or application in Fig. 1 and Fig. 3B. This connector mapping is consistent with [0032] & [0040] of the instant application specification);
 	rendering a new exploration or render an existing exploration over a Graphical User Interface (GUI) based on user inputs ([0092], artifacts in user interface 600 in Fig. 6A or Fig. 6B, e.g., 610A-C are rendered based on user inputs/interactions disclosed in [0015], each artifact 610A, 610B or 610C can be viewed as a new exploration or an existing exploration during subsequent visit when the artifacts are reused in [0038], this is consistent with the specification of the instant application where an analytic report is an exploration as disclosed in [0024]; [0015], data context like artifacts 610A-C in Fig. 6A can be defined by data added by user interaction;  [0038], the system enables consistent activity patterns to be implemented and reused in a variety of contexts); 
identifying a sub-set of systems from the set of external systems and databases based on a context information([0067], discovery service provides a list of suitable targets, i.e., external systems, for users to select where the suitable targets are subset of all the available targets; Fig. 2 & [0053]-[0054], user can explore data in external/third-party systems including databases, e.g., database 240 C; [0092] & Figs. 6A-6B & Figs. 7A-7B, looking-up/identify all actions associated with the artifact/report or object that the user has selected/clicked, e.g., before being displayed in UI box 650 in Fig. 6A based on selected context of 610B in Fig. 6A, are subset of all action definitions 340 stored in the repository 330 in Fig. 3A for invoking external target systems); 
displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information([0081], users can browse and select an appropriate target process, function, service or link to create an action against; [0067], discovery service provides a list of suitable target for users to select; Fig. 6A & [0093], selectable actions displayed in user interface box 650 associated with the sub-set of system in the context of selected artifact 610B in Fig. 6A; [0012], each action can be a sequence of computer-implemented operations; [0013] & [0055] & [0022], each action comprises the invocation of a target in [0013] & [0055], a target can be a function, process, script, workflow or service from an external system in [0022] or heterogeneous computer process, services and workflows); 
identifying a target system associated with a target operation/operation-group selected by the user ([0067], user selects/identifies a suitable external target system; [0094] & Fig. 6A & Fig. 7A, user selects ‘Action 2’ 650B to trigger the display of Fig. 7A which then sends emails to recipients; [0096]-[0097] & Fig. 6B and Fig. 7B, available actions display in UI box 655 upon user selecting table entry 645, user selects ‘action 3’ 655A which triggers the display of Fig. 7B by activating link to report and retrieving the target report) and, 
Bates at least suggests the limitation wherein the target system is configured to: 
determine, … operation parameters received from an execution engine … for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors ([0078], action parameters/placeholders in URL (network address) templates, i.e., connectors, are replaced by user input values to form web-service end points to invoke target web-services); 
create, through the execution engine, a form node by using form's meta data, wherein the form node is exploration compatible ([0093]-[0094] & Fig. 6A-Fig. 7A and [0096]-[0097] & Fig. 6B-Fig. 7B, although not shown, panel 600 in Fig. 7A or Fig. 7B can be linked to a form, e.g., another table similar to table 610C in Fig. 6A where columns ‘X’ & ‘Y’ are form’s meta data, generated by the target system when user selects ‘Action X’ in [0093], according to [0020]-[0021] & [0032] & [0051] that artifacts output columns of a form from target invocation; where each pie chart 610A, bar chart 610B and data table 610C in Fig. 6A or Fig. 6B can be interpreted as a selectable node to be activated by a right mouse click to trigger the display of another node of actions in [0092], selecting an action node integrate heterogeneous nodes of processes, workflows, services, functions, applications and websites in [0098] that include form nodes like 610C for users to enter data required for target execution in [0082] through Implementation Engine in Fig. 3B & [0073] from invocation of target in [0082], thus, form node is exploration compatible and Fig. 7A or Fig. 7B can be viewed as exploration node 600 is linked to exploration node 700; [0054], websites in [0098] are sample nodes in the communication network such as intranet or internet in Fig. 2 & [0054]; [0019], metadata for use in locating the target and metadata for data returned by actions of target system calls); 
send, to an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the new exploration or the existing or a saved exploration([0096]-[0097] & Fig. 6B-Fig. 7B, although not shown, panel 600 in Fig. 7A or Fig. 7B can be linked to a form node, e.g., another table similar to table 610C in Fig. 6A, generated by the target system for users to enter data required for target execution in [0082] when user selects ‘Action X’ node in [0093], according to [0020]-[0021] & [0032] & [0051] that artifacts output columns of a form from target invocation; [0098], selecting the action node integrates heterogeneous nodes of processes, workflows, services, functions and websites, thus, Fig. 7B can be viewed as: exploration node 700 is added/linked to exploration node 600, where the target website/system sent a form/table in panel 700 to the existing exploration in panel 600; [0051] & [0058], relationship between artifacts including graphical output can be defined and one output can be embedded within another); 
Bates further teaches transmitting a target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation, a write operation to control the target system, the user inputs and perform one of read and write operation to control the target system based on the user inputs ([0078] & [0094], action parameter values are inserted/transmitted to a selected/invoked target via action selection, e.g., a target URL, upon selection of the action in [0010]; [0062], example 1: target web page display based on user selection of an action which defines the selection of a particular cell of the column ‘X’ and the transmission of cell value, i.e. ‘product-identifier”, from the source to the target; [0096]-[0097] & Fig. 6B and Fig. 7B, example 2: available actions display in UI box 655 upon user selecting table entry 645, user selects ‘action 3’ 655A which triggers the display of Fig. 7B by activating link to report and retrieving the target report, retrieving target report involves read operation and write operation to control the target report system based on user selected field 645 and selected action in UI box 655 in Fig. 6B); and 
Bates at least suggests receiving a type of a new data generated by the target system and requesting Execution Handler to ([0021] & [0051] & Fig. 3B & Fig. 8, Data Association Manager 315 in Fig. 3A can assign an action defined by an action definition to an artifact, i.e., Execution Handler, that output processed data generated by the target systems such as Application 150 or Network Services 140 via analytic engine in Fig. 3B, to user GUI or other data containers, e.g., charts or columns embedded within different types of documents such as emails, web pages, messages and desktop publishing applications like word documents, presentations or spreadsheets; [0061] & [0080], artifact generated but not rendered for display): 
determine a destination data container, … when the new data generated upon execution of the target operation by the target system ([0021] & [0051] & Fig. 3A, in order for the artifact to embed the output from target execution in emails, web pages, messages, word, presentation or spreadsheet document, the platform must know the location of the document, i.e., the destination data container where the output is stored; [0094]-[0095] & Fig. 6A to Fig. 7A, email artifact/file generated via execution of selected target operation by network services 140 or Application 150 in Fig. 3B in [0051]); and 
define the destination data container for the new data ([0051] & [0021] & [0032] & [0058], the artifact outputs data to user interface UI 380, e.g., dashboards, or other data containers like emails, web pages, word documents, spreadsheets, thus, at least one destination data container for new data is defined); or 
identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container([0021] & Fig. 3A & [0058], Data Association Manager 315 in Fig. 3A can assign an action defined by an action definition to an artifact that output processed data generated by the target systems such as Application 150 or Network Services 140 via analytic engine in Fig. 3B, to data containers, such that charts or columns embedded within different types of documents/containers where the documents can be existing before new data to be embedded within or new; [0098] & [0081], selectable and user-defined/user-configured actions can be workflows which are exploration chain); or 
send a request to a data store to create a new empty data container for the new data.

Although Bates teaches to define mandatory/required or optional action parameters to be propagated to the target system or prompt users to enter parameter values when no predefined values or mappings are implemented by the platform via a suitable GUI ([0082] & [0088] & [0090]-[0091], enter required parameters for target invocation via a suitable GUI in [0082]; [0077], in some instances, implementation engine 320 may prompt users to add information of fields which can be fields in a form/table like Figs. 6A-B or Figs. 7A-B; [0010], propagate parameters to the target; [0015], add data via user interaction at the time of target invocation), Bates seems to be silent on the limitation wherein the target system is configured to: determine, if the operation parameters received from the execution engine is sufficient for executing the target operation.
	However, the prior art of Tsypliaev can be relied upon for a teaching of the feature. Tsypliaev is directed toward synchronizing custom objects between an application and external server ([title]). Tsypliaev teaches the use of plug-in to connect different systems such as MS Outlook with external server (Fig. 5). Tsypliaev also teaches implementing the plug-in with a custom API ([col 5, line 6-11] & Fig. 5). Specifically, Tsypliaev teaches the limitation wherein the target system is configured to: determine, if operation parameters received from an execution engine is sufficient for executing the target operation, wherein the execution engine is configured to transmit user inputs received from the user to the target system through the plurality of connectors (Fig. 5, [col 22, line 1-57] & [claim 2] & [col 26, line 18-46], the API manager validates arguments (the number and type of) before implementing a method of “CreateTask”, in response to calling a “CreateTask” API method that accepts tasks data as an argument and returns an identifier for the created task, JSON/Ajax API handler 522, i.e., a recited connector, get the method name and argument or task data in Fig. 5, the task is created by the External/target server when the arguments are valid, this is similar to Bate’s action parameter validation at Analytic Engine level in [0082] & [0088] & [0090]-[0091] & [0077] that demands users to enter required parameters for target invocation via a suitable GUI such as prompts if some parameters are yet to be specified; Similarly, WCF API 524, another recited connector, accepts input of API calls using XML/SOAP and HTTP; more in [col 23, line 1-51] ); create, through the execution engine, a form node by using form's meta data, wherein the form node is exploration compatible (Although Tsypliaev uses “CreateTask” API invocation as an example in Fig. 5 & [col 22, line 1-57], custom Form objects other than tasks in [col 3, line 41-56] can be created similarly, the form node is based on form’s meta data such as Fields 740 in Fig. 7 & [col 26, line 47-67]; [col 28, line 8-21], metadata, e.g., headers of custom objects); send, to an exploration module, the form node, wherein the exploration module is configured to add an exploration node corresponding to the form node to a current exploration associated with the new exploration or the existing or a saved exploration (Fig. 5 & [col 22, line 42-57], After the task was created by the “CreateTask” method, the API manager transfers back the result to the JSON-handler. The JSON-handler converts the result to the JSON format and sends it back to the MS Outlook client or to a mobile device application either to a current exploration or a new exploration; Form objects in [col 3, line 41-56] & [claim 11] can be created and transferred back to the client similar to Task Object).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included functional parameter checking by the target system such as an external server in Fig. 5 of Tsypliaev as an alternate of the examples on checking required functional parameters by the Implementation Engine of the common platform for invocations of applications and network services disclosed in Bates to achieve the claim limitation.  One would be motivated to make such a combination to allow target system instead of the common platform to validate user input to accommodate various custom objects supported by external servers (Tsypliaev: [abstract]; Fig. 5 & [col 22, line 1-57]).
		
		Although Bates suggests determining a destination data container by an artifact (Bates: [0021] & [0051] & [0072], request the artifact in [0021] & [0032] & [0058] to output data to user interface UI 380, e.g., dashboards, or other data containers like emails, web pages, word documents, spreadsheets), Bates seems to be silent with respect to requesting Execution Handler of the platform to determine a destination data container, according to the type of the new data generated upon execution of the target operation by the target system.
		However, the prior art of Moore can be relied upon for a teaching of the limitation. Moore is directed toward controlling the interrelationship and display of the widgets and URL-based web content creation ([abstract]). Moore teaches a platform for users to access individual external services and/or combination of services ([0027]). Moore also teaches sending a request to an external server or service for specified content via a URL of the server or associated widget ([0012] & [0010]). Specifically, Moore teaches receiving a type of a new data generated by the target system and requesting Execution Handler of the content and widget management platform to determine a destination data container, according to the type of the new data generated upon execution of the target operation by the target system and define the destination data container for the new data; or identify the destination data container of data store where the new data can be added or replaced, based on exploration chain or user configuration, when an existing data container is identified to be reused, then the existing data container is assigned as the destination data container; or send a request to a data store to create a new empty data container for the new data ([0165] & Fig. 16, in response to a client request posted to a URL, the external server may return remote content packaged into resulting web page 2610 to the client 2612, or may (by default or in response to a request parameter) store the result at an output host 2614 that hosts web pages generated in response to client requests. The server 2602 may also provide error and/or status information 2616 to the requesting client either as a new HTML window, a redirect, an electronic mail message, and instant message, or through any other suitable communication channel; in short, remote content and status information of the client request returned from the remote target/network-accessible-services are routed to different destination data containers, at least the remote content and status information are different types of new data generated upon execution of the target operation and received by the platform of content and widget management server 2602; [0129], remote service. Note: since the type of data is not defined in the claim or instant application specification, data generated by the target system based on default (e.g., STDOUT), a requested parameter (e.g., a HTML file or other type of output) specified in the URL request in [0165] or input parameter for output location specified in service call listed in the table between [0125] and [0126] of Moore can also be considered as different types of data output).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included sending different types of data generated by the target system to different destinations taught by Moore in the system of Bates/Tsypliaev to achieve the claim limitation.  One would be motivated to make such a combination to route target system generated data based on data type and/or specified parameters in the target service requested by the user to meet user’s needs (Moore: [0165]).

Regarding claim 2, Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates also teaches the limitation wherein the set of external systems are registered over a service registry ([0067], allow users to browse a list of targets to create actions against suitable external systems to invoke, the list of targets are provided by directories, e.g., XML directories hosted by server computer 240, thus, registered).

Regarding claim 3, Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates also teaches the limitation wherein the context information is determined based on a visual element selected, by the user, in the new exploration or the existing exploration or inputs provided by the user ([0092] & [0096] & Figs. 6A-6B & Figs. 7A-7B, user selects chart 610B in Fig. 6A in [0092] or table entry 645 in Fig. 6B in [0096] which can be new or existing exploration, i.e., data context, for selectable actions display).

Regarding claim 4, Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates also teaches the limitation wherein the Graphical User Interface (GUI) is configured to render a menu on a user device, wherein the menu comprises a subset of operations (Fig. 6A & Fig. 6B & [0092] & [0096], UI box 650 in Fig. 6A or UI box 655 in Fig. 6B are menu comprising a subset of operations/actions).

		Regarding claim 5,  Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates teaches the platform further configured to generate an execution plan for the target operation, wherein the execution plan represents a sequence in which the target operation should be executed and the information required for execution of the target operation ([0012], each action can be a sequence of computer-implemented operations; [0083]-[0084], action execution plan defined in the XML metadata model).
		Bates seems to be silent on the limitation wherein the execution plan is a graph having nodes of operation and formulas, wherein each node of the graph represents an operation to be executed on the target system.
		However, secondary reference Tsypliaev teaches the limitation wherein the execution plan is a graph having nodes of operation and formulas, wherein each node of the graph represents an operation to be executed on the target system (Figs. 10-11 & [col 30, line 19-67]-[col 31, line 1-5], workflow or execution plan created in Fig. 12 & [col 30, line 52-53] can be graphically presented in nodes of operation and transition links between nodes including formulas/expressions in Figs. 10-11, where each node of the graph represents an operation/action to be executed on the target system or external server, e.g., Comindware plug-in, in [col 1, line 15-58]; [col 9, line 45-55] & [col 10, line 48-67] & [col 21, line 30-50], workflow transitions may subject to rules including restrictions/requirements represented by formulas having variables, constants and expressions).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included graphical representation of workflow taught in Tsypliaev in the platform of Bates/Tsypliaev/Moore to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive graphical user interface for users to view, analyze and edit an execution plan of interest included in an integrated platform (Tsypliaev: Figs. 10-12; [col 1, line 15-64], Outlook system integrated with other applications via plug-in).

		Regarding claim 8,  Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates appears to be silent on the limitation wherein the target system is configured to: 
send instructions to a user device to render a user input form over the GUI, and 
wherein the user input form is generated based on the form's meta data, wherein the user input form is generated upon receiving a change event.
		However, secondary reference of Tsypliaev teaches the limitation wherein the target system is configured to:  send instructions to a user device to render a user input form over the GUI, and wherein the user input form is generated based on the form's meta data, wherein the user input form is generated upon receiving a change event (Fig. 12 & [col 30, line 52-67] & [col 31, line 1-5], input form content of target/plug-in Comindware system in [col 1, line 15-58], in response receiving user input to open the work flow for editing, i.e., a change event; [col 28, line 8-21], metadata, e.g., headers of custom objects).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included form input taught in Tsypliaev in the platform of Bates/Tsypliaev/Moore to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive graphical user interface for users to view, analyze and edit an execution plan of interest included in an integrated platform (Tsypliaev: Figs. 10-12; [col 1, line 15-64], Outlook system integrated with other applications via plug-in).

		Regarding claim 13,  Bates/Tsypliaev/Moore teaches The platform of claim 1. For reasons and motivations cited and discussed in claim 1, Moore also teaches the limitation wherein: the platform is further configured to send a request to the target system with an identity of the destination data container of the data store ([0125]-[0126],  request for remote content service in [0012] can include any optional or required command parameters for the services including “output location” listed in page 16 and table between [0125] and [0126], any one of the “output location” a)-d) includes an identity of the destination data container of the data store, i.e., OPML 2302 in Fig. 13 & [0139]), and the target system is configured to route the new data to the destination data container of the data store ([0165], the result web page 2610 may be stored at an output host 1614 (part of the distributed OPML 2302 in Fig. 13) that hosts web pages generated in response to client service requests that specifies “output location” by server 2602,  selected output location option from options listed in the service parameters table between [0125] and [0126] and specified in a remote service call will be similar to server 2602 in Fig. 16), and the data store is configured to store the new data provided by the target system (similar to [0165] & Fig. 13 & [0139], remote service call stores the new data in OPML 2302 of Fig. 13), and publish a change event corresponding to change in the destination data container ([0103], OPML content may be published to notify other locations of content updates).

Regarding claim 14, Bates/Tsypliaev/Moore teaches The platform of claim 1. Bates also teaches the limitation further configured to execute a chain of operations on the target system based on execution of the target operation, wherein the chain of operations is executed during or after execution of the target operation ([0012], an action may be a sequence of one or more computer-implemented operations executed during the execution of the target operation via a function call, a URL or a command; [0055], Actions may be selected by a user or an automated agent.  Each action has a target that is invoked, wherein the target may comprise heterogeneous computer processes, services and workflows).

Regarding claim 15, claim 15 is directed to a method which is performed by the system of claim 1. Claim 15 is rejected with the same rationale as claim 1.

Regarding claim 16, claim 16 is directed to product including a program executed by the system of claim 1. Claim 16 is rejected with the same rationale as claim 1.

10.	Claims 9-10 are rejected under 35 U.S.C. 103  as being unpatentable over Bates/Tsypliaev/Moore as applied to claim 8 above, and further in view of Bliss et al. (US 2018/0121406; hereinafter Bliss).
	Regarding claim 9,  Bates/Tsypliaev/Moore teaches The platform of claim 8. Although Tsypliaev teaches displaying input form over the GUI (Fig. 12), the combination of Bates/Tsypliaev/Moore seems to be silent on the limitation wherein: the user inputs received from the user input form are analysed and execution is transferred to the target system, when the user inputs on the user input form corresponds to an operation associated with the target system, and wherein the execution is transferred to other system when the user inputs on the user input form corresponds to an operation associated with the other system.
	However, the prior art of Bliss can be relied upon for a teaching of the feature. Bliss is directed toward embedded service provider display for a collaborative workspace environment ([title]). Bliss teaches generating a display based on information and resources provided by a service provider and selected by a user ([abstract]). Bliss also teaches the information provided by the service provider can be an interactive webpage comprising a variety of input fields to be filled by the user ([0004] & Fig. 3).
Bliss further teaches the limitation recited in parent claim 8, i.e., the target system is configured to:  send instructions to a user device to render a user input form over the GU, and wherein the user input form is generated based on the form's meta data, wherein the user input form is generated upon receiving a change event (Figs. 3-4 & [0043]-[0044]. User enters information into input fields 250 of the embedded service provider display UI 220, input fields for “select account”, “select a project”, “select a team” and “select a backlog level”; Similar to the example in Fig. 6A & [0049] where the service provider display 285 is in response to pressing button 280, UI220 in Fig. 3 or Fig. 4 can be displayed in response to a user input/action, i.e., a change event).  Specifically, Bliss teaches the limitation wherein: the user inputs received from the user input form are analysed and execution is transferred to the target system, when the user inputs on the user input form corresponds to an operation associated with the target system ([0027], user interacts the input form in Fig.2, Fig. 3 or Fig. 4, the service provider determines that the user has completed the content selection process; [0030]-[0031], the service provider may send entities as a result of determining that the user has completed the content selection process within the embedded service provider display, the one or more entities may be stored and retrieved to generate a display of the selected content from the service provider), and wherein the execution is transferred to other system when the user inputs on the user input form corresponds to an operation associated with the other system ([0031], one or more entities provided by the service provider comprising at least a URL, when the URL is selected, the execution is transferred to the other system associated with the URL, e.g., Fig. 5 & [0047], a website of the other system has been loaded based on URL provided by the service provider, using the information provided to input form UI 220 in Fig. 4).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included embedded target input form display taught by Bliss in the system of Bates/Tsypliaev/Moore to achieve the claim limitation.  One would be motivated to make such a combination to allow target system instead of the common platform to receive user input so that users can interact with the target system and select content from different systems even if the common platform may not have prior knowledges on specific content provided by the target(s) (Bliss: [0004], the collaborative workspace environment may not have knowledge of and/or access to the specific content).

		Regarding claim 10,  Bates/Tsypliaev/Moore/Bliss teaches The platform of claim 9. Bates/Tsypliaev/Moore/Bliss also teaches the limitation wherein the target system is configured to execute the target operation when the user inputs received from the user are sufficient (Bliss: [0027], user interacts the input form in Fig.2, Fig. 3 or Fig. 4, the service provider determines that the user has completed the content selection process; Similarly, Tsypliaev: [col 22, line 1-57] & [claim 2] & [col 26, line 18-46], the API manager validates arguments (the number and type of) before implementing a method of “CreateTask”, in response to calling a “CreateTask” API method that accepts tasks data as an argument and returns an identifier for the created task, JSON/Ajax API handler 522 get the method name and argument or task data in Fig. 5, the task is created when the arguments are valid).


Conclusion
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179